


EMPLOYMENT AGREEMENT
    
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
20, 2013 (the “Effective Date”), by and among SUN COMMUNITIES, INC., a Maryland
corporation (the “REIT”), SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a
Michigan limited partnership (“SCOLP”), and GARY A. SHIFFMAN (the “Executive”).
As used herein, “Company” shall refer to the REIT and SCOLP together.


W I T N E S S E T H:


WHEREAS, SCOLP operates the business of the REIT;


WHEREAS, the REIT is the sole general partner of SCOLP;


WHEREAS, Executive has historically provided services not only to the REIT, but
also to SCOLP; and


WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, on the terms
and subject to the conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:


1.    Employment.


(a)    The Company agrees to employ the Executive and the Executive accepts the
employment, on the terms and subject to the conditions set forth below. During
the term of employment hereunder, the Executive shall serve as Chief Executive
Officer and President of the Company, and shall do and perform diligently all
such services, acts and things as are customarily done and performed by such
officers of companies in similar business and in size to the Company, together
with such other duties as may reasonably be requested from time to time by the
Board of Directors of the REIT (the "Board"), which duties shall be consistent
with the Executive's positions as set forth above.


(b)    For service as an officer and employee of the Company, the Executive
shall be entitled to the full protection of the applicable indemnification
provisions of the Articles of Incorporation and Bylaws of the REIT, as they may
be amended from time to time.


2.    Term of Employment.


(a)    Subject to the provisions for termination provided below, the term of the
Executive's employment under this Agreement shall commence on the Effective Date
and shall continue thereafter until June 20, 2018; provided, however, that the
term of this Agreement shall




--------------------------------------------------------------------------------




be automatically extended for successive terms of one (1) year each thereafter
unless either party notifies the other party in writing of its desire to
terminate this Agreement at least thirty (30) days before the end of the term
then in effect.


(b)    Executive acknowledges and agrees that Executive is an “at-will” employee
and that Executive’s employment may be terminated, with or without cause, at the
option of Executive or the Company.


3.    Devotion to the Company's Business.


The Executive shall devote his best efforts, knowledge, skill, and his entire
productive time, ability and attention to the business of the Company during the
term of this Agreement; provided, however, the Executive’s expenditure of
reasonable amounts of time to various charitable and other community activities,
or to the Executive’s own personal investments and projects, shall not be deemed
a breach of this Agreement so long as the amount of time so devoted does not
materially impair, detract or adversely affect the performance of Executive’s
duties under this Agreement.


4.    Compensation.


(a)    During the term of this Agreement, the Company shall pay or provide, as
the case may be, to the Executive the compensation and other benefits and rights
set forth in paragraphs 4, 5 and 6 of this Agreement.


(b)    Base Compensation. As compensation for the services to be performed
hereunder, the Company shall pay to the Executive, during his employment
hereunder, an annual base salary (the "Base Salary") of Six Hundred Seventy One
Thousand Dollars ($671,000.00) per year, payable in accordance with the
Company's usual pay practices (including tax withholding), but in no event less
frequently than monthly.


(c)    COLA Adjustment. Commencing with January 1, 2014 and at the beginning of
each calendar year of this Agreement thereafter (each an “Adjustment Date”),
Executive’s Base Salary shall be increased in accordance with the increase, if
any, in the cost of living during the preceding one year as determined by the
percentage increase in the Consumers Price Index-All Urban Consumers (U.S. City
Average/all items) published by the Bureau of Labor Statistics of the U.S.
Department of Labor (the “Index”). The Base Salary for the calendar year
following each Adjustment Date shall be the then current Base Salary increased
by the percentage increase, if any, in the average annual Index for the calendar
year immediately preceding the Adjustment Date (the “Preceding Year”) over the
average annual Index for the calendar year immediately preceding the Preceding
Year. In the event the Index shall cease to be published or the formula
underlying the Index shall change materially from the formula used for the Index
as of the date hereof, then there shall be substituted for the Index such other
index of similar nature as is then generally recognized and accepted. In no
event shall the Base Salary during each adjusted calendar year be less than that
paid during the preceding year of this Agreement.





-2-



--------------------------------------------------------------------------------




(d)    Incentive Compensation. The Company shall pay to the Executive incentive
compensation (“Incentive Compensation”) in an amount up to 100% of the Base
Salary for each calendar year that the Executive is employed under this
Agreement ("Bonus Year"), which Incentive Compensation shall be determined and
calculated with respect to each Bonus Year as follows: (i) if, in the sole
discretion of the Compensation Committee of the Board, the Executive fulfills
his individual goals and objectives for such Bonus Year as approved by the
Compensation Committee, the Executive shall receive Incentive Compensation in
the amount of 25% of the then current Base Salary; (ii) if, in the sole
discretion of the Compensation Committee, the Company achieves the FFO and
financial budget objectives approved by the Company’s Board of Directors at the
beginning of such Bonus Year, the Executive shall receive Incentive Compensation
in the amount of 50% of the then current Base Salary; and (iii) the remaining
25% of the Incentive Compensation may be awarded to the Executive in the sole
discretion of the Compensation Committee for extraordinary performance during
such Bonus Year. The determination of the Incentive Compensation shall be made
by the Compensation Committee of the Board no later than March 7th of the
calendar year following the Bonus Year and any Incentive Compensation shall be
paid to the Executive on or before March 15th of the calendar year following
Bonus Year.


(e)    Disability. During any period that the Executive fails to perform his
duties hereunder as a result of incapacity due to physical or mental illness
(the "Disability Period"), the Executive shall continue to receive his full Base
Salary, Incentive Compensation and other benefits at the rate in effect for such
period until his employment is terminated by the Company pursuant to paragraph
7(a)(iii) hereof; provided, however, that payments so made to the Executive
during the Disability Period shall be reduced by the sum of the amounts, if any,
which were paid to the Executive at or prior to the time of any such payment
under disability benefit plans of the Company.


(f)    Restricted Stock. Promptly after the execution of this Agreement, the
REIT shall grant and issue to Executive (the “Restricted Stock Award”) 250,000
shares of the REIT’s common stock (the “Shares”). The grant of the Restricted
Stock Award shall be subject to the terms and conditions contained in the REIT’s
standard Restricted Stock Award Agreement (the “Restricted Stock Award
Agreement”) and all applicable terms and conditions of the REIT’s Equity
Incentive Plan. In addition to the foregoing, the Restricted Stock Award shall
vest as follows: 87,500 of the Shares shall vest on each of the third and fourth
anniversaries of the Effective Date, 50,000 of the Shares shall vest on the
fifth anniversary of the Effective Date and 12,500 of the Shares shall vest on
each of the sixth and seventh anniversaries of the Effective Date. The grant of
the Restricted Stock Award is expressly conditioned upon the Executive’s
execution of the Restricted Stock Award Agreement.


(g)    Clawback. Notwithstanding anything to the contrary herein, the Incentive
Compensation and any other incentive compensation paid or payable to the
Executive hereunder shall not be deemed fully earned and vested, and shall be
promptly reimbursed by the Executive to the Company if previously paid, to the
extent such incentive compensation becomes subject to clawback pursuant to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act, any
rules promulgated thereunder or the rules and regulations of the New York Stock
Exchange.


5.    Benefits.



-3-



--------------------------------------------------------------------------------






(a)    Insurance. The Company shall provide to the Executive life, medical and
hospitalization insurance for himself, his spouse and eligible family members as
may be determined by the Board to be consistent with the Company's standard
policies.


(b)    Benefit Plans. The Executive, at his election, may participate, during
his employment hereunder, in all retirement plans, 401(K) plans and other
benefit plans of the Company generally available from time to time to other
executive employees of the Company and for which the Executive qualifies under
the terms of the plans (and nothing in this Agreement shall or shall be deemed
to in any way affect the Executive's right and benefits under any such plan
except as expressly provided herein). The Executive shall also be entitled to
participate in any equity, stock option or other employee benefit plan that is
generally available to senior executives of the Company. The Executive's
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing document of the particular
plan. Nothing contained in this Agreement shall be construed to create any
obligation on the part of the Company to establish any such plan or to maintain
the existence of any such plan which may be in effect from time to time.


(c)    Annual Vacation. The Executive shall be entitled to six (6) weeks
vacation time each year, without loss of compensation. The Executive shall not
take more than fourteen (14) consecutive calendar days of vacation without the
prior approval of the Board. In the event that the Executive is unable for any
reason to take the total amount of vacation time authorized herein during any
year, he may accrue such unused time and add it to the vacation time for any
following year; provided, however, that no more than ten (10) business days of
accrued vacation time may be carried over at any time (the "Carry-Over Limit").
In the event that the Executive has accrued and unused vacation time in excess
of the Carry-Over Limit (the "Excess Vacation Time"), the Excess Vacation Time
shall be paid to the Executive within ten (10) days of the end of the year in
which the Excess Vacation Time was earned based on the Base Salary then in
effect. Upon any termination of this Agreement for any reason whatsoever,
accrued and unused vacation time (not to exceed thirty (30) business days) shall
be paid to the Executive within ten (10) days of such termination based on the
Base Salary in effect on the date of such termination. For purposes of this
Agreement, one-twelfth (1/12) of the applicable annual vacation time shall
accrue on the last day of each calendar month that the Executive is employed
under this Agreement.


6.    Reimbursement of Business Expenses.


The Company shall reimburse the Executive or provide him with an expense
allowance during the term of this Agreement for travel, entertainment and other
expenses reasonably and necessarily incurred by the Executive in connection with
the Company's business. The Executive shall furnish such documentation with
respect to reimbursement to be paid hereunder as the Company shall reasonably
request.


7.    Termination of Employment.


(a)    The Executive's employment under this Agreement may be terminated:



-4-



--------------------------------------------------------------------------------






(i)    by either the Executive or the Company at any time for any reason
whatsoever or for no reason upon not less than sixty (60) days written notice;


(ii)    by the Company at any time for "cause" (as defined below), without prior
notice;


(iii)    by the Company upon the Executive's "permanent disability" (as defined
below) upon not less than thirty (30) days written notice; and


(iv)    upon the Executive's death.


(b)    For purposes hereof, for "cause" shall mean: (i) a material breach of any
provision of this Agreement by Executive (if the breach is curable, it will
constitute cause only if it continues uncured for a period of twenty (20) days
after Executive’s receipt of written notice of such breach from the Company);
(ii) Executive’s failure or refusal, in any material manner, to perform all
lawful services required of him pursuant to this Agreement, which failure or
refusal continues for more than twenty (20) days after Executive’s receipt of
written notice of such deficiency; (iii) Executive’s commission of fraud,
embezzlement or theft, or a crime constituting moral turpitude, in any case,
whether or not involving Company, that in the reasonable good faith judgment of
the Company, renders Executive’s continued employment harmful to the Company;
(iv) Executive’s misappropriation of Company assets or property, including,
without limitation, obtaining reimbursement through fraudulent vouchers or
expense reports; or (v) Executive’s conviction or the entry of a plea of guilty
or no contest by Executive with respect to any felony or other crime that, in
the reasonable good faith judgment of the Company, adversely affects the Company
or its reputation or business.


(c)    For purposes hereof, the Executive's "permanent disability" shall be
deemed to have occurred if Executive has become unable to perform the essential
functions and responsibilities of his position with reasonable accommodation, as
required under the Americans with Disabilities Act, as the same has and may be
amended (the “ADA”), by virtue of a disability (as defined under the ADA).


8.    Compensation Upon Termination or Disability.


(a)    In the event that the Company terminates the Executive's employment under
this Agreement without "cause" pursuant to paragraph 7(a)(i), (i) the Executive
shall be entitled to any accrued and unpaid Base Salary, Incentive Compensation
and benefits through the effective date of such termination, prorated for the
number of days actually employed in the then current calendar year, which shall
be paid by the Company to the Executive within thirty (30) days of the effective
date of such termination (or such later date as may be required in order to
determine the amount of any Incentive Compensation due to the Executive but in
no event later than March 15th of the calendar year following the calendar year
that Executive’s employment is terminated), and (ii) subject to the Executive’s
execution of a general release of claims in a form satisfactory to the Company,
the Company shall pay the Executive monthly an amount equal to one-twelfth
(1/12) of



-5-



--------------------------------------------------------------------------------




the Base Salary (at the rate that would otherwise have been payable under this
Agreement) for a period of up to eighteen (18) months if the Executive fully
complies with paragraph 12 of this Agreement (the "Severance Payment").
Notwithstanding the foregoing, the Company, in its sole discretion, may elect to
make the Severance Payment to the Executive in one lump sum due within thirty
(30) days of the Executive's termination of employment and the Severance Payment
shall not be due Executive if Executive is entitled to Change in Control
Benefits (as defined in paragraph 10 below). In the event that the Company
terminates the Executive’s employment under this Agreement without “cause”
pursuant to paragraph 7(a)(i) hereof, the Executive, in his sole and absolute
discretion, may decline the Severance Payment by written notice to the Company
prior to the payment of any portion of the Severance Payment, in which event the
Company shall have no obligation to make the Severance Payment and Executive
shall be relieved of the restrictions imposed by subparagraphs (ii) and (v) of
paragraph 12(a) of this Agreement. Notwithstanding anything in this Agreement to
the contrary, in the event that the Executive declines the Severance Payment in
accordance with this paragraph 8(a), subparagraphs (ii) and (v) of paragraph
12(a) of this Agreement shall become null and void and of no further force and
effect.


(b)    In the event of termination of the Executive's employment under this
Agreement for "cause" or if the Executive voluntarily terminates his employment
hereunder, the Executive shall be entitled to no further compensation or other
benefits under this Agreement, except only as to any accrued and unpaid Base
Salary and benefits through the effective date of such termination, prorated for
the number of days actually employed in the then current calendar year.


(c)    In the event of termination of the Executive's employment under this
Agreement due to the Executive's permanent disability or death, (i) the
Executive (or his successors and assigns in the event of his death) shall be
entitled to any accrued and unpaid Base Salary, Incentive Compensation and
benefits through the effective date of such termination, prorated for the number
of days actually employed in the then current calendar year, which shall be paid
by the Company to the Executive or his successors and assigns, as appropriate,
within thirty (30) days of the effective date of such termination (or such later
date as may be required in order to determine the amount of any Incentive
Compensation due to the Executive but in no event later than March 15th of the
calendar year following the calendar year that Executive’s employment is
terminated), and (ii) the Company shall pay the Executive monthly an amount
equal to one-twelfth (1/12) of the Base Salary (at the rate that would otherwise
have been payable under this Agreement) for a period of up to twenty four (24)
months if the Executive fully complies with paragraph 12 of this Agreement (the
"Disability Payment"); provided, however, that payments so made to the Executive
shall be reduced by the sum of the amounts, if any, which: (i) were paid to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company, and (ii) did not previously reduce the Base Salary,
Incentive Compensation and other benefits due the Executive under paragraph 4(e)
of this Agreement. Notwithstanding the foregoing, the Company, in its sole
discretion, may elect to make the Disability Payment to the Executive in one
lump sum due within thirty (30) days of the Executive's termination of
employment. In the event of termination of the Executive’s employment under this
Agreement due to the Executive’s permanent disability, the Executive, in his
sole and absolute discretion, may decline the Disability Payment by written
notice to the Company prior to the payment of any portion of the Disability
Payment, in which event the Company shall have no obligation to make the
Disability Payment and Executive shall be relieved



-6-



--------------------------------------------------------------------------------




of the restrictions imposed by subparagraphs (ii) and (v) of paragraph 12(a) of
this Agreement. Notwithstanding anything in this Agreement to the contrary, in
the event that the Executive declines the Disability Payment in accordance with
this paragraph 8(c), subparagraphs (ii) and (v) of paragraph 12(a) of this
Agreement shall become null and void and of no further force and effect.


(d)    Notwithstanding anything to the contrary in this paragraph 8, the
Company's obligation to pay, and the Executive's right to receive, any
compensation under this paragraph 8, including, without limitation, the
Severance Payment and the Disability Payment, shall terminate upon the
Executive's breach of any provision of paragraph 12 hereof. In addition, the
Executive shall promptly forfeit and immediately return to the Company any
compensation received from the Company under this paragraph 8, including,
without limitation, the Severance Payment and the Disability Payment, upon the
Executive's breach of any provision of paragraph 12 hereof.


9.    Resignation of Executive. Upon any termination of the Executive's
employment under this Agreement, the Executive shall be deemed to have resigned
from any and all offices and directorships held by the Executive in the Company
and/or any of the Affiliates (as defined below).


10.    Effect of Change in Control.



    (a)    The Company or its successor shall pay the Executive the Change in
Control Benefits (as defined below) if there has been a Change in Control (as
defined below) and any of the following events has occurred: (i) the Executive’s
employment under this Agreement is terminated in accordance with paragraph
7(a)(i) at any time within twenty-four (24) months after the Change in Control,
(ii) upon a Change in Control under paragraph 10(g)(ii), the Company or its
successor does not expressly assume all of the terms and conditions of this
Agreement, or (iii) there are less than twenty-four (24) months remaining under
the term of this Agreement (without regard to the last clause of paragraph 2
hereof).


(b)    For purposes of this Agreement, the “Change in Control Benefits” shall
mean the following benefits:


(i)    A cash payment equal to two and 99/100 (2.99) times the Base Salary in
effect on the date of such Change in Control, payable within sixty (60) days of
the Change in Control or, in the event that the cessation of Executive’s
employment hereunder triggers the Change in Control Benefits, payable within
thirty (30) days after such cessation of employment; and


(ii)    Continued participation in all employee welfare plan benefits in which
Executive is participating on the date of Executive’s termination of employment,
until the earlier of (i) one year following the termination date, or (ii) the
date on which Executive becomes covered under any other group health plan. The
continuation of group health plan coverage during this extended period will run
concurrently with COBRA coverage. Executive will promptly notify the Company
upon commencement of participation in another employer’s group health plan.



-7-



--------------------------------------------------------------------------------






(c)    Notwithstanding anything to the contrary herein, (i) in the event that
the Executive’s employment under this Agreement is terminated in accordance with
paragraph 7(a)(i) within sixty (60) days prior to a Change in Control, such
termination shall be deemed to have been made in connection with the Change in
Control and the Executive shall be entitled to the Change in Control Benefits;
and (ii) in the event that the Executive’s employment under this Agreement is
terminated by the Company or its successor in accordance with paragraph 7(a)(i)
after a Change in Control and the Executive was not already entitled to the
Change in Control Benefits under paragraph 10(a)(iii), the Company or its
successor shall pay the Executive an amount equal to the difference between the
Change in Control Benefits and the amounts actually paid to the Executive under
this Agreement after the Change in Control but prior to his termination.


(d)    The Change in Control Benefits are in addition to the acceleration of the
vesting of, and the extension of the time for exercise of, stock options as a
result of the Change in Control.


(e)    Notwithstanding anything to the contrary contained herein, in the event
it shall be determined that any compensation payment or distribution by the
Company to or for the benefit of the Executive would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), the Change in Control Benefits will be reduced to the extent
necessary so that no excise tax will be imposed, but only if to do so would
result in the Executive retaining a larger amount, on an after-tax basis, taking
into account the excise and income taxes imposed on all payments made to the
Executive hereunder.


(f)    The Company shall pay to the Executive all reasonable legal fees and
expenses incurred by the Executive in obtaining or enforcing any right or
benefit provided by this paragraph 10, but only to the extent that the Company
is determined to be liable to the Executive for breach of this paragraph 10 as a
part of a final judgment on the merits pursuant to binding arbitration.


(g)    For purposes of this Agreement, a "Change in Control" shall be deemed to
have occurred:


(i)    if any person or group of persons acting together (other than (a) the
Company or any person (I) who as of the date hereof was a director or officer of
the REIT, or (II) whose shares of Common Stock of the REIT are treated as
"beneficially owned" by any such director or officer, or (b) any institutional
investor (filing reports under Section 13(g) rather than 13(d) of the Securities
Exchange Act of 1934, as amended, including any employee benefit plan or
employee benefit trust sponsored by the REIT)), becomes a beneficial owner,
directly or indirectly, of securities of the REIT representing fifty percent
(50%) or more of either the then‑outstanding Common Stock of the REIT or the
combined voting power of the REIT's then‑outstanding voting securities (other
than as a result of an acquisition of securities directly from the REIT);


(ii)    if the Company sells all or substantially all of the Company's assets to
any person (other than a wholly-owned subsidiary of the Company formed for the
purpose of changing the Company's corporate domicile);



-8-



--------------------------------------------------------------------------------






(iii)    if the Company merges or consolidates with another person as a result
of which the shareholders of the REIT immediately prior to such merger or
consolidation would beneficially own (directly or indirectly), immediately after
such merger or consolidation, securities of the surviving entity representing
less than fifty percent (50%) of the then outstanding voting securities of the
surviving entity; or


(iv)    if the new directors appointed to the Board during any twelve‑month
period constitute a majority of the members of the Board, unless (I) the
directors who were in office for at least twelve (12) months prior to such
twelve‑month period (the "Incumbent Directors") plus (II) the new directors who
were recommended or appointed by a majority of the Incumbent Directors
constitutes a majority of the members of the Board.


For purposes of this paragraph 10(g), a “person” includes an individual, a
partnership, a corporation, an association, an unincorporated organization, a
trust or any other entity.


11.    Stock Awards. In the event of termination of the Executive's employment
under this Agreement for "cause", all stock options or other stock based
compensation awarded to the Executive shall lapse and be of no further force or
effect whatsoever in accordance with the Company’s equity incentive plans. In
the event that the Company terminates the Executive's employment under this
Agreement without "cause" or upon the death or permanent disability of the
Executive, all stock options and other stock based compensation awarded to the
Executive shall become fully vested and immediately exercisable. Upon a Change
in Control, all stock options or other stock based compensation awarded to the
Executive shall become fully vested and immediately exercisable and may be
exercised by Employee at any time within one (1) year after the Change in
Control. All Award Agreements between the Company and the Executive shall be
amended to conform to the provisions of this paragraph 11. In the event of an
inconsistency between this paragraph 11 and such Award Agreements, this
paragraph 11 shall control.


12.    Covenant Not To Compete and Confidentiality.


(a)    The Executive acknowledges the Company's reliance on and expectation of
the Executive's continued commitment to performance of his duties and
responsibilities during the term of this Agreement. In light of such reliance
and expectation on the part of the Company, the Executive agrees that:


(i)    for a period commencing on the date of this Agreement and ending upon the
termination of the Executive's employment under this Agreement for any reason,
the Executive shall not, either directly or indirectly, engage in, or have an
interest in or be associated with (whether as an officer, director, stockholder,
partner, associate, employee, consultant, owner or otherwise) any corporation,
firm or enterprise which is engaged in (A) the real estate business (the "Real
Estate Business"), including, without limitation, the development, ownership,
leasing, sales, management or financing of single family or multi‑family
housing, condominiums, townhome communities or other form of housing, or (B) any
business which is competitive with the business then or at any time during the
term of this Agreement conducted or proposed to be



-9-



--------------------------------------------------------------------------------




conducted by the Company, or any entity owned or controlled by the Company or
under common control with the Company (an "Affiliate"), anywhere within the
continental United States or Canada; provided, however, that, paragraph
12(a)(i)(A) above shall not prevent Executive from making investments in the
Real Estate Business so long as he is not employed by, and he does not perform
any services for, such Real Estate Business (other than services incidental to
the oversight of his investment);


(ii)    subject to paragraphs 8(a) and 8(c) of this Agreement, for a period of
eighteen (18) months commencing upon the termination for any reason of the
Executive's employment under this Agreement, the Executive shall not, either
directly or indirectly, engage in, or have an interest in or be associated with
(whether as an officer, director, stockholder, partner, associate, employee,
consultant, owner or otherwise) any corporation, firm or enterprise which is
engaged in any aspect of the manufactured housing and/or recreational vehicle
community business or any other business which is competitive with the business
then or at any time during the term of this Agreement conducted or proposed to
be conducted by the Company or any Affiliate (the “Company Business”), anywhere
within the continental United States or Canada; except that the Executive may
invest in any publicly held entity engaged in the Company Business, if his
investment in such entity does not exceed one percent (1%) in value of the
issued and outstanding equity securities of such entity;


(iii)    the Executive will not at any time, for so long as any Confidential
Information (as defined below) shall remain confidential or otherwise remain
wholly or partially protectable, either during the term of this Agreement or
thereafter, use or disclose, directly or indirectly, to any person outside of
the Company or any Affiliate any Confidential Information;


(iv)    promptly upon the termination of this Agreement for any reason, the
Executive (or in the event of the Executive's death, his personal
representative) shall return to the Company any and all copies (whether prepared
by or at the direction of the Company or Executive) of all records, drawings,
materials, memoranda and other data constituting or pertaining to Confidential
Information;


(v)    subject to paragraphs 8(a) and 8(c) of this Agreement, for a period
commencing on the date of this Agreement and ending upon the expiration of
eighteen (18) months from the termination of this Agreement for any reason, the
Executive shall not, either directly or indirectly, divert, or by aid to others,
do anything which would tend to divert, from the Company or any Affiliate any
trade or business with any customer or supplier with whom the Executive had any
contact or association during the term of the Executive's employment with the
Company or with any party whose identity or potential as a customer or supplier
was confidential or learned by the Executive during his employment by the
Company; and


(vi)    for a period commencing on the date of this Agreement and ending upon
the expiration of eighteen (18) months from the termination of this Agreement
for any reason, the Executive shall not, either directly or indirectly, call
upon, compete for or solicit for employment any person with whom the Executive
was acquainted while in the Company's employ.





-10-



--------------------------------------------------------------------------------




As used in this Agreement, the term "Confidential Information" shall mean all
business information of any nature and in any form which at the time or times
concerned is not generally known to those persons engaged in business similar to
that conducted or contemplated by the Company or any Affiliate (other than by
the act or acts of an employee not authorized by the Company to disclose such
information) and which relates to any one or more of the aspects of the present
or past business of the Company or any of the Affiliates or any of their
respective predecessors, including, without limitation, financial information,
business plans, prospects, opportunities which have been discussed or considered
by the management of the Company, and other trade secrets.


(b)    The Executive agrees and understands that the remedy at law for any
breach by him of this paragraph 12 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that, upon adequate proof of the
Executive's violation of any legally enforceable provision of this paragraph 12,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in this
paragraph 12 shall be deemed to limit the Company's remedies at law or in equity
for any breach by the Executive of any of the provisions of this paragraph 12
which may be pursued or availed of by the Company. This paragraph 12 shall
survive the termination of this Agreement.


(c)    Executive acknowledges and agrees that the covenants set forth above are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of the covenants, or any part of any
covenant, is invalid or unenforceable, the remainder of the covenants shall not
be affected and shall be given full effect, without regard to the invalid
portion. If any court determines that any of the covenants, or any part of any
covenant, is unenforceable because of its duration or geographic scope, such
court shall have the power to reduce the duration or scope, as the case may be,
and, enforce such provision in such reduced form. Executive and the Company
intend to and hereby confer jurisdiction to enforce the covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the covenants, or any
part of any covenant, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive and the Company that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions. For this purpose, such covenants as they relate
to each jurisdiction shall be severable into diverse and independent covenants.


13.    Arbitration. The parties agree that any and all disputes, controversies
or claims of any nature whatsoever relating to, or arising out of, this
Agreement or Executive's employment, whether in contract, tort, or otherwise
(including, without limitation, claims of wrongful termination of employment,
claims under Title VII of the Civil Rights Act, the Fair Labor Standards Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
or comparable state or federal laws, and any other laws dealing with employees'
rights and remedies), shall be settled by mandatory arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes (the “Rules”) and the following provisions: (A) a single
arbitrator (the “Arbitrator”), mutually agreeable to the Company and Executive,
shall preside



-11-



--------------------------------------------------------------------------------




over the arbitration and shall make all decisions with respect to the resolution
of the dispute, controversy or claim between the parties; (B) in the event that
the Company and Executive are unable to agree on an Arbitrator within fifteen
(15) days after either party has filed for arbitration in accordance with the
Rules, they shall select a truly neutral arbitrator in accordance with the rules
for the selection of neutral arbitrators, who shall be the “Arbitrator” for the
purposes of this paragraph 13; (C) the place of arbitration shall be Southfield,
Michigan unless mutually agreed otherwise; (D) judgment may be entered on any
award rendered by the Arbitrator in any federal or state court having
jurisdiction over the parties; (E) all fees and expenses of the Arbitrator shall
be shared equally between Company and Executive; (F) the decision of the
Arbitrator shall govern and shall be conclusive and binding upon the parties;
(G) the parties shall be entitled to reasonable levels of discovery in
accordance with the Federal Rules of Civil Procedure or as permitted by the
Arbitrator, provided, however, that the time permitted for discovery shall not
exceed eight (8) weeks and each party shall be limited to two (2) depositions;
and (H) this provision shall be enforceable by specific performance and/or
injunctive relief, and shall constitute a basis for dismissal of any legal
action brought in violation of the duty to arbitrate. The parties hereby
acknowledge that it is their intent to expedite the resolution of any dispute,
controversy or claim hereunder and that the Arbitrator shall schedule the timing
of discovery and of the hearing consistent with that intent. Notwithstanding
anything to the contrary herein, nothing contained in this paragraph shall be
construed to preclude Company from obtaining injunctive or other equitable
relief to secure specific performance or to otherwise prevent Executive’s breach
of paragraph 12 of this Agreement.


14.    Notice. Any notice, request, consent or other communication given or made
hereunder shall be given or made only in writing and (a) delivered personally to
the party to whom it is directed; (b) sent by first class mail or overnight
express mail, postage and charges prepaid, addressed to the party to whom it is
directed; or (c) telecopied to the party to whom it is directed, at the
following addresses or at such other addresses as the parties may hereafter
indicate by written notice as provided herein:


If to the Company:
 
 
 
Sun Communities, Inc.
 
27777 Franklin Road, Suite 200
 
Southfield, Michigan 48034
 
Fax: (248) 208-2641
 
Attn: Chief Financial Officer

If to the Executive:
 
 
 
Gary A. Shiffman
 
6212 Bromley Court
 
West Bloomfield, Michigan 48322




-12-



--------------------------------------------------------------------------------




In all events, with a copy to:
 
 
 
Jaffe, Raitt, Heuer & Weiss Professional Corporation
 
27777 Franklin Rd.
 
Suite 2500
 
Southfield, Michigan 48034
 
Fax: (248) 351-3082
 
Attn: Jeffrey M. Weiss



Any such notice, request, consent or other communication given or made: (i) in
the manner indicated in clause (a) of this paragraph shall be deemed to be given
or made on the date on which it was delivered; (ii) in the manner indicated in
clause (b) of this paragraph shall be deemed to be given or made on the third
business day after the day in which it was deposited in a regularly maintained
receptacle for the deposit of the United States mail, or in the case of
overnight express mail, on the business day immediately following the day on
which it was deposited in the regularly maintained receptacle for the deposit of
overnight express mail; and (iii) in the manner indicated in clause (c) of this
paragraph shall be deemed to be given or made when received by the telecopier
owned or operated by the recipient thereof.


15.    Cooperation in Future Matters. Executive hereby agrees that, for a period
of 18 months following his termination of employment for any reason whatsoever,
he shall cooperate with the Company's reasonable requests relating to matters
that pertain to Executive's employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at scheduled
times taking into consideration Executive's other commitments, and Executive
shall be compensated at a reasonable hourly or per diem rate to be agreed upon
by the parties to the extent such cooperation is required on more than an
occasional and limited basis. Executive shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of Executive would conflict with his rights under or ability to
enforce this Agreement.


16.    Miscellaneous.


(a)    The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions and any partially unenforceable provision
to the extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.


(b)    Neither the Company nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party; provided that the Company may assign
its rights under this Agreement without



-13-



--------------------------------------------------------------------------------




the consent of the Executive in the event that the Company shall effect a
reorganization, consolidate with or merge into another corporation, partnership,
organization or other entity, or transfer all or substantially all of its
properties or assets to any other corporation, partnership, organization or
other entity. This Agreement shall inure to the benefit of and be binding upon
the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


(c)    The failure of either party to enforce any provision or protections of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy shall not constitute a waiver of such party's right to
assert all other legal remedies available to it under the circumstances.


(d)    The Board shall allocate all compensation described in Sections 4, 6, 8
and 10 between the REIT and SCOLP on an annual basis, after determining the
services provided to each entity by the Executive for the relevant period. For
tax reporting purposes, all compensation will be appropriately reported to the
Executive and Federal and state taxing authorities based upon the Executive’s
legal relationship with each entity as determined under applicable law.


(e)    This Agreement sets forth the entire agreement and understanding of the
parties with respect to its subject matter, and supersedes all prior agreements,
understandings, representations, warranties, negotiations and discussions
between the parties with respect to the subject matter hereof, including,
without limitation, that certain Employment Agreement, dated as of February 23,
2005, as amended. No modification, termination or waiver shall be valid unless
in writing and signed by the party against whom the same is sought to be
enforced.


(f)    This Agreement shall be governed by and construed according to the laws
of the State of Michigan.


(g)    Captions and paragraph headings used herein are for convenience and are
not a part of this Agreement and shall not be used in construing it.


(h)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


(i)    Except as otherwise provided in paragraph 10(f) above, each party shall
pay his or its own fees and expenses, including, without limitation, legal fees,
incurred in connection with the transactions contemplated by this Agreement,
including, without limitation, any fees incurred in connection with any
arbitration arising out of the transactions contemplated by this Agreement.






[Remainder of page intentionally left blank]



-14-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
date first written above.




REIT:
SUN COMMUNITIES, INC., a Maryland corporation
 
 
By:
/s/ Karen J. Dearing
 
Karen J. Dearing, Chief Financial Officer



SCOLP:
SUN COMMUNITIES, INC., a Maryland corporation
 
 
 
By:
Sun Communities, Inc., a Maryland corporation, its General Partner
 
 
 
 
By:
/s/ Karen J. Dearing
 
 
Karen J. Dearing, Chief Financial Officer



EXECUTIVE:
/s/ Gary A. Shiffman
GARY A. SHIFFMAN






-15-

